EXHIBIT 99.2 Date: May 31, 2012 To: All Canadian Securities Regulatory Authorities NASDAQ Subject: CE FRANKLIN LTD. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Special Meeting Record Date for Notice of Meeting: 13/06/2012 Record Date for Voting (if applicable): 13/06/2012 Beneficial Ownership Determination Date: 13/06/2012 Meeting Date: 16/07/2012 Meeting Location (if available): Calgary, AB Voting Security Details: Description CUSIP Number ISIN COMMON STOCK / ACTIONS ORD. CA1251511004 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for CE FRANKLIN LTD.
